DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, 18 and 19, drawn to a system and a method for wireless recharging a battery-powered device with a tank circuit electronically coupled to the recharger coil to selectively power the recharger coil , classified in H02J50/12
II. Claims 15-17 drawn to a recharger including a primary coil configured to emit a recharge signal with a frequency sense circuit configured to detect the frequency of a voltage in the primary coil, classified in H01F38/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of subcombination drawn to a recharger including a primary coil with a frequency sense circuit to detect the frequency of a voltage in the primary coil is not required in the combination drawn to a system and method for wireless recharging a battery-powered device with a tank circuit electronically coupled to the recharger coil to selectively power the recharger coil.  The subcombination has separate utility such as the recharger can be used in combinaton with other known systems for providing wireless power in the art.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(i) the inventions have acquired a separate status in the art in view of their
different classification;
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries);
(iv) the prior art applicable to one invention would not likely be applicable
to another invention; and
(v) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Michael Gates on June 24, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14, 18 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 and  June 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a recharger coil, tank circuit, zero-crossing circuit and processor in claim 1, frequency sense circuit in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 recites the limitation "the duty cycle/input voltage pairs" in ll. 3 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 11 recites the limitation "the duty cycle" in line 1 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 12 recites the limitation "the duty cycle" in line 1 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the recharger" in line 1 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, recites “the system of claim 1, wherein the recharger is configured to provide wireless recharging power to an implantable medical device” however it is not clear how the recharger is configured to provide wireless recharging power to the implantable medical device when there is no mention of any structural device related or pertaining to the recharger in the system of claim 1. Therefore, for the purpose of examination the examiner will interpret the claim as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Renger (US 5,095,224).
Regarding claims 1 and 9, Renger in [Fig 3] discloses a system [such the drive circuit 29 in Fig. 3 corresponds to the system] for wirelessly recharging a battery-powered device [such the drive circuit 29 in Fig. 3 corresponds to the system includes a sending coil 10 to recharge a target coil 34 included in a target device 32 used in a battery-powered/implanted device and col. 1, ll. 11-33 and col. 3, ll. 40-49], the system [see 29 in Fig. 3] comprising: a recharger coil [see sending coil 10 corresponding to the recharger coil]; a tank circuit [see capacitor 31 and col. 6, ll. 34-37] electronically coupled to the recharger coil [see sending coil 10] to selectively power the recharger coil [see col. 6, ll. 28-43]; a zero-voltage crossing circuit [see first and second zero crossing detectors 78 and 80 in Fig. 3] zero configured to detect a voltage at the recharger coil [see sensing coil 10 and col. 83, ll. 40-57 and col. 9, ll. 1-13] and a processor [see controller 44 in Fig. 3] coupled to the recharger coil [see sensing coil 10], the tank circuit [see capacitor 31 and col. 6, ll. 34-37], and the zero-voltage crossing circuit [see first and second zero crossing detectors 78 and 80 in Fig. 3] , wherein the processor [see controller 44] is configured to power the tank circuit [see capacitor 31 and coil voltage VL in Fig. 4] at an input power level and a duty cycle based upon the detected voltage at the recharger coil [see sensing coil 31] and a predetermined output level [see col. 7, ll. 5-10 and ll. 64 thru col. 8, ll. 1-11 and see Fig. 4 and col. 8, ll. 40 thru col. 9, ll. 1-68].  
Regarding claim 6, Renger discloses the system of claim 1, further comprising a frequency sense circuit [see phase detector 84 in Fig. 3 and col. 9, ll. 56-59 and col. 12, ll. 10-18].  
Regarding claims 7, 13 and 18, Renger discloses the system of claims 1 and 9, wherein the battery-powered device is an implantable medical device [such the drive circuit 29 in Fig. 3 corresponds to the recharger including a sending coil 10 to recharge the target coil 34 that is  configured to provide wireless recharging power to an implantable medical device e.g. see target device 32 which is included in the implanted device and rechargeable batteries and col. 1, ll. 11-33 and col. 3, ll. 40-49].   
Regarding claims 8, 14 and 19, Renger discloses the system of claims 1 and 9, wherein the processor [see controller 44 in Fig. 3 corresponding to the processor] is configured to power the tank circuit [see L-C including sending coil 10 and capacitor 31 in Fig. 3 corresponding to the tank circuit] by producing a period square wave [see Fig. 4 timing diagrams and the junction voltage VB].  
Regarding claim 13, Renger discloses the method of claim 9, wherein the battery-powered device is an implantable medical device [such the drive circuit 29 in Fig. 3 corresponds to the recharger including a sending coil 10 to recharge the target coil 34 which is configured to provide wireless recharging power to an implantable medical device e.g. see target device 32 which is included in the implanted device to charge its rechargeable batteries and col. 1, ll. 11-33 and col. 3, ll. 40-49].   
Regarding claim 14, Renger discloses the method of claim 9, wherein driving the tank circuit [see L-C including sending coil 10 and capacitor 31 in Fig. 3 corresponding to the tank circuit] comprises producing a periodic square wave [see Fig. 4 timing diagrams and the junction voltage VB].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renger (US 5,095,224) and in view of Aghassian et al. (US 2017/0361117). 
Regarding claim 2, Renger discloses the system of claim 1, except further comprising a memory coupled to the processor, the memory comprising a lookup table of a plurality of duty cycle/input voltage pairs, each of the duty cycle/input voltage pairs corresponding to one of a plurality of predetermined output levels.  
However, Aghassian et al. discloses a memory coupled to the processor [see control circuitry 72 coupled with memory in Fig. 15A and 0123], the memory comprising a lookup table [see look up table 146 in Fig. 15A] of a plurality of duty cycle/input voltage pairs [see 0123-0124], each of the duty cycle/input voltage pairs corresponding to one of a plurality of predetermined output levels [see 0123-0124].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modified the processor as taught by Renger with the memory and lookup table of the plurality of duty cycle/input voltage pairs and corresponding to one of a plurality of predetermined output levels as taught by Aghassian et al. in order to provide a processor using a memory programmed in order to set a duty cycle, input voltage and predetermined output level of the system. 

Claim(s) 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renger (US 5,095,224) and Baarman et al. (US 2009/0174263)
Regarding claims 3 and 10, Renger discloses the system of claims 2 and 9, except for wherein the plurality of duty cycle/input voltage pairs comprise three subsets: a first subset corresponding to a constant minimum input voltage and an increasing duty cycle; a second subset corresponding to a constant duty cycle and an increasing input voltage; and a third subset corresponding to a maximum input voltage and an increasing duty cycle.  
However, Baarman et al. discloses wherein the plurality of duty cycle/input voltage pairs comprise three subsets: a first subset corresponding to a constant minimum input voltage and an increasing duty cycle; a second subset corresponding to a constant duty cycle and an increasing input voltage; and a third subset corresponding to a maximum input voltage and an increasing duty cycle [see 0042 and 0045-50].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the plurality of duty cycle/input voltage pairs as taught by Renger with the three subsets as taught by Baarman et al. above in order optimized the power transfer efficiency by maintaining the frequency substantially at resonance, and the amount of power transferred by adjusting the duty cycle. 
Regarding claims 4 and 11, Renger discloses the system of claims 3 and 10, except for wherein the duty cycle of the second subset is between 0.1 and 0.5.
However, Baarman et al. discloses wherein the duty cycle of the second subset can be set to different values based on the application or any number of factors [see 0042 and 0045-0050].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify duty cycle as taught by Renger to a second subset between 0.1 and 0.5 because Baarman et al. discloses the duty cycle can be set to different values based on the application or any number of factors [see 0042 and 0045-0050] in order optimized the power transfer efficiency by maintaining the frequency substantially at resonance, and the amount of power transferred by adjusting the duty cycle. 
Regarding claims 5 and 12, Renger discloses the system of claims 4 and 11, except for wherein the duty cycle of the second subset is 0.371.
However, Baarman et al. discloses wherein the duty cycle of the second subset can be set to different values based on the application or any number of factors [see 0042 and 0045-0050].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify duty cycle as taught by Renger to a second subset 0.371 because Baarman et al. discloses the duty cycle can be set to different values based on the application or any number of factors [see 0042 and 0045-0050] in order optimized the power transfer efficiency by maintaining the frequency substantially at resonance, and the amount of power transferred by adjusting the duty cycle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/27/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836